DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on June 27, 2022. Claims 1-7 are pending in the current office action. Claims 1 and 4-5 have been amended by the applicant. Claim 7 is new claim. 

Status of the Rejection
All claim objections from the previous office action are withdrawn in view of the Applicant’s amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendments. 
New grounds of rejection under 35 U.S.C. § 103 for claims 1-6 and the new claim 7 are necessitated by the amendments as outlined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites “wherein the cross section extends along an entirety of the thickness direction of the at least one electrode”, which is not supported in the specification of this application. Fig. 4 shows one FE-SEM image of a cross section of a first electrode along the thickness direction thereof, and Fig.5 is a representation of an image from the image of Fig. 4. The SEM image shown in Fig. 4 only shows a local, small region along the thickness direction of the at least one electrode, and fails to support “an entirety of the thickness direction of the at least one electrode”. Examples of the application does not support the claimed limitations either. Therefore, claim 7 is new matter. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto et al. (US Pub. No. 20150013431A1) in view of Kajiyama et al. (US Pub. No. 20150293051A1) .

Regarding claim 1, Kakimoto teaches a sensor element (sensor element portion 100A in Fig.1, paragraph [0068]) comprising:
a measurement chamber (first measuring chamber S1 in Fig.2,paragraph [0077]); 
a pump cell for pumping out oxygen contained in a gas under measurement introduced into the measurement chamber and pumping oxygen into the measurement chamber, thereby adjusting oxygen concentration within the measurement chamber, the pump cell including a solid electrolyte body, an inner electrode formed on a surface of the solid electrolyte body that is exposed inside the measurement chamber, and an outer electrode formed on a surface of the solid electrolyte body that is located outside the measurement chamber (A first pumping cell 2 includes the first solid electrolyte body 2a, and inner and outer first pumping electrodes 2b, 2c which are paired with each other, and which are placed so as to sandwich the first solid electrolyte body 2a. The inner first pumping electrode 2b faces the first measuring chamber S1. Fig.2 details that the outer electrode formed on a surface of the solid electrolyte body that is located outside the measurement chamber(Fig.2 and paragraph [0081]); Paragraphs [0133]-[0134] detail the first pump cell 2 pumping out oxygen contained in a gas under measurement introduced into the measurement chamber and pumping oxygen into the measurement chamber, thereby adjusting oxygen concentration within the measurement chamber); and
a reference cell for generating a voltage corresponding to the oxygen concentration in the gas under measurement within the measurement chamber (oxygen concentration detection cell 6 in Fig.2 (paragraphs [0083]-[0084]); The reference voltage comparison circuit 51 compares a reference voltage (e.g., 425 mV) with the output (voltage Vs) of the Vs detection circuit 53, and supplies the comparison result to the Ip1 drive circuit 52. The Ip1 drive circuit 52 controls the direction and magnitude of the Ip1 current so that the voltage Vs becomes equal to the above-mentioned reference voltage, thereby adjusting the oxygen concentration in the first measuring chamber S1 to a predetermined value at which NOx is not decomposed (paragraph [0125])). 

Kakimoto teaches wherein both the inner and outer first pumping electrodes 2b, 2c mainly contain platinum (paragraph [0081]). However, Kakimoto is silent to wherein at least one electrode of the inner electrode and the outer electrode contains a noble metal and a component of the solid electrolyte body. Kakimoto does not teach the following parts (d)-(f).
Kajiyama teaches a gas sensor element for use in a gas sensor [abstract] wherein in the sensor element:
at least one electrode of the inner electrode and the outer electrode contains a noble metal and a component of the solid electrolyte body, and, when a cross section of the at least one electrode taken along a thickness direction thereof is observed, the at least one electrode has a noble metal region formed of the noble metal, a solid electrolyte body region formed of the component of the solid electrolyte body, and a coexistence region in which the noble metal and the component of the solid electrolyte body coexist (an electrode 12 formed on a solid electrolyte body 11 having an oxygen ion conductivity is made of noble metal and solid electrolyte. The electrode 12 has a noble metal part 121 made of the noble metal, a solid electrolyte part 122 made of the solid electrolyte, and a mixture part 123 made of the noble metal and the solid electrolyte when a cross-sectional surface of the electrode 12 is observed. The mixture part 123 is formed along an interface part 120 between the noble metal part 121 and the solid electrolyte part 122 (Abstract, Figs. 3-6, paragraphs [0060]-[0066])), 
wherein, in the cross section of the at least one electrode, an area ratio SR of the coexistence region represented by {an area of the coexistence region/(an area of the noble metal region + an area of the solid electrolyte body region + the area of the coexistence region)} is not less than 15.5% and is less than 30% (the limitations require an arbitrary cross section to have an area ratio within 15.5-30%, but do not require the entire electrode or even the entire cross section along an entire axis to have an area ratio within the claimed range. For example, a cross section consisting of the red boxes in the following annotated Kajiyama Fig. 5 demonstrates an arbitrary cross section wherein the cross sectional view within these boxes would read upon the area ratio of the instant claim), and
wherein the cross section of the at least one electrode includes a plurality of the noble metal regions, a plurality of the solid electrolyte body regions, a plurality of the coexistence regions, and a plurality of pores (the red boxes in the following annotated Kajiyama Fig. 5 show that the cross section of the at least one electrode includes a plurality of the noble metal regions, a plurality of the solid electrolyte body regions, a plurality of the coexistence regions, and a plurality of pores). 


    PNG
    media_image1.png
    511
    719
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute any or all of the electrodes of Kakimoto with an electrode comprising a noble metal part made of the noble metal, a solid electrolyte part made of the solid electrolyte, and a mixture part made of the noble metal and the solid electrolyte, wherein the area ratio of the coexistence region to the total area of the three parts including the noble metal part, the solid electrolyte part, and the coexistence mixture part within a cross section is not less than 15.5% and is less than 30%, and wherein the cross section of the at least one electrode includes a plurality of the noble metal regions, a plurality of the solid electrolyte body regions, a plurality of the coexistence regions, and a plurality of pores, because Kajiyama teaches that it is possible to increase the number of reaction points at which the reaction of converting molecules in the measuring target gas to ions occurs. In addition, it is thereby possible to further suppress variation of a sensor output, and to reliably provide a stable sensor output [paragraphs [0012] and [0013] in Kajiyama). The simple substitution of one known element for another (i.e., one known sensor element electrode for another) is likely to be obvious when predictable results are achieved (i.e., analysis of target gas components in a measurement-object gas) [MPEP § 2143(B)]. Furthermore, the selection of a known material (i.e., a known electrode material), which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07].

Regarding claim 2, Kakimoto in view of Kajiyama teaches the sensor element as claimed in claim 1. Kajiyama further teaches wherein the at least one electrode includes at least the inner electrode, and wherein the area ratio SR of the coexistence region in the cross section of the inner electrode is not less than 15.5% and is less than 30% (The electrode 12 is at a measuring target gas and the electrode 13 at a reference gas side (paragraph [0052] in Kajiyama), therefore, the inner electrode 12 has a noble metal part 121, a solid electrolyte part 122, and a mixture part 123. The red boxes in the above annotated Kajiyama Fig. 5 demonstrates an arbitrary cross section that can be drawn wherein the cross sectional view within these boxes would read upon the area ratio of the instant claim).
Regarding claim 3, Kakimoto in view of Kajiyama teaches the sensor element as claimed in claim 1. Kajiyama further teaches the area ratio SR of the coexistence region is not less than 16% and is not greater than 27% (The red boxes in the above annotated Kajiyama Fig. 5 demonstrates an arbitrary cross section that can be drawn wherein the cross sectional view within these boxes would read upon the area ratio of the instant claim).
Regarding claim 4,  Kakimoto in view of Kajiyama teaches the sensor element as claimed in claim 1. Kakimoto further teaches wherein the sensor element comprises an NOx detection cell for measuring a concentration of nitrogen oxide in the gas under measurement having an adjusted oxygen concentration (The second measuring chamber S2 is formed between the first solid electrolyte body 2a and the second solid electrolyte body 4a while passing through the third solid electrolyte body 6a. S2 in Fig.2, paragraph [0078] in Kakimoto; Paragraph [0135] in Kakimoto details measuring the concentration of nitrogen oxide in the gas under measurement having an adjusted oxygen concentration in the second measuring chamber S2). 
Regarding claim 5, Kakimoto teaches a gas sensor (a multigas sensor 200A, Fig.1, paragraph[0068]) comprising
the sensor element as claimed in claim 1 (Kakimoto in view of Kajiyama teaches the sensor element as outlined in the rejection of claim 1 above); and
a metallic shell which holds the sensor element (The metallic shell 138 holds the multigas sensor element portion 100A, paragraph [0069] of Kakimoto).
Regarding claim 6, Kakimoto teaches a gas sensor unit (the multigas sensor device 400  in Fig.2, paragraphs [0074]-[0075]) comprising:
the gas sensor as claimed in claim 5 (Kakimoto in view of Kajiyama teaches the gas sensor including the sensor element as outlined in the rejection of claims 1 and 5 above); and
a gas sensor control section that is connected to the gas sensor (the controller 300, Fig.2, paragraph [0075] of Kakimoto),
wherein the gas sensor control section is configured to feedback-control current flowing through the pump cell such that the reference cell has a constant potential (The Vs detection circuit 53 detects a voltage Vs between the detection electrode 6b and the reference electrode 6c, and supplies the detection result to the reference voltage comparison circuit 51. The reference voltage comparison circuit 51 compares a reference voltage (e.g., 425 mV) with the output (voltage Vs) of the Vs detection circuit 53, and supplies the comparison result to the Ip1 drive circuit 52. The Ip1 drive circuit 52 controls the direction and magnitude of the Ip1 current so that the voltage Vs becomes equal to the above-mentioned reference voltage, thereby adjusting the oxygen concentration in the first measuring chamber S1 to a predetermined value at which NOx is not decomposed. paragraphs [0124]-[0125] of Kakimoto).
Regarding claim 7, Kakimoto in view of Kajiyama teaches the sensor element as claimed in claim 1, wherein the cross section extends along an entirety of the thickness direction of the at least one electrode (the cross section shown by the red boxes in above annotated Fig.5 of Kajiyama shows the topographical texture with large depth of field, which extends along an entirety of the thickness direction of the electrode).
Response to Arguments
Applicant’s arguments, see Remarks Pg. 7-9, filed June 27, 2022, with respect to the 35 U.S.C. § 103 rejections have been fully considered and are not persuasive. 
Applicant’s Argument #1:
Applicant argues that claim 1 requires that the ratio be met over a larger portion of the electrode, as opposed to any arbitrary section. In other words, claim 1 is amended herein for further clarity in response to the Examiner's interpretation of claim 1 and corresponding reasoning in support of the rejection. 
Examiner’s Response #1:
The applicant’s arguments regarding a larger portion of the electrode should be chosen as the cross section are noted, but are not persuasive. The claim only recites a cross section without specifying its shape and dimensions, therefore, any arbitrary cross section with any shape and size having the claimed area ratio SR will meet the recited limitation of the cross section. The claim further recites that the specific area ratio is “in the cross section”, which further supports the rejection of record wherein the boxes are area ratios “in the cross section”. 
Applicant’s Argument #2:
Applicant argues that the SEM images of Kajiyama do not show a plurality of noble metal regions, a plurality of solid electrolyte body regions, a plurality of mixture part regions, and a plurality of pores. For at least these reasons, Kajiyama is further distinguished. 
Examiner’s Response #2:
The applicant’s arguments are noted, but are moot in view of the new grounds of rejection. For example, the red boxes in the annotated Fig.5 of the SEM images of Kajiyama show a plurality of noble metal regions, a plurality of solid electrolyte body regions, a plurality of mixture part regions, and a plurality of pores. In addition, the SEM image of Fig.3 in Kajiyama show a plurality of noble metal regions, a plurality of solid electrolyte body regions, a plurality of mixture part regions, and a plurality of pores.
Applicant’s Argument #3:
Applicant argues that a person of ordinary skill in the art would not have had a reason to modify the electrode of Kakimoto to have the claimed area ratio SR to achieve predictable results, let alone to achieve these benefits based on the teachings of Kajiyama. This is at least because Kajiyama does not teach controlling the area ratio of its mixture part in a large cross section containing a plurality of noble metal regions, a plurality of solid electrolyte body regions, a plurality of mixture part regions, and a plurality of pores.
Examiner’s Response #3:
The applicant’s arguments are noted, but are not persuasive. First, Kajiyama teaches a cross section containing a plurality of noble metal regions, a plurality of solid electrolyte body regions, a plurality of mixture part regions, and a plurality of pores, as outlined in the response #2 above. Second, Kajiyama teaches the claimed surface area ration SR, as outlined in the new grounds of rejection of claim 1. Third, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute any or all of the electrodes of Kakimoto with the electrode taught by Kajiyama, because Kajiyama teaches that it is possible to increase the number of reaction points at which the reaction of converting molecules in the measuring target gas to ions occurs. In addition, it is thereby possible to further suppress variation of a sensor output, and to reliably provide a stable sensor output [paragraphs [0012] and [0013] in Kajiyama). The simple substitution of one known element for another (i.e., one known sensor element electrode for another) is likely to be obvious when predictable results are achieved (i.e., analysis of target gas components in a measurement-object gas) [MPEP § 2143(B)]. Furthermore, the selection of a known material (i.e., a known electrode material), which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07].
Applicant’s Argument #4:
Applicant argues that because claims 2-7 depend from independent claim 1, if independent claim 1 is allowable, dependent claims 2-7 are likewise allowable.
Examiner’s Response #4:
Based on the above responses #1-#3, applicant’s arguments regarding the amended claim 1 are moot in view of the new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S.Q./Examiner, Art Unit 1795                             

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795